ORDER OF DISMISSAL
It appearing to the satisfaction of the Court that the above entitled case has been fully and finally settled by agreement between the parties upon the vacation of Opinion No. 0777 by the Court of Appeals,
Further, the Court of Appeals having vacated its Opinion on October 21,1987, the above captioned cause be and hereby is dismissed.
It is further ordered that unless Petitioner makes arrangements with the Clerk of the Supreme Court for other disposition, the records in this case will be destroyed on November 20, 1987.